Order issued December 16, 2014




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00020-CR
                           ———————————
                   SAMSON PEREZ CASIANO, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Case No. 1178978


                                    ORDER

      On November 10, 2009, appellant first attempted to appeal the trial court’s

judgment, which was assigned appellate cause number 01-10-00465-CR.           We

found the actions taken by the appellant were insufficient to constitute notice of
appeal and, consequently, dismissed the appeal for lack of jurisdiction on October

28, 2010. Our mandate in the cause issued on February 4, 2011.

      Since then, appellant sought habeas relief in the Court of Criminal Appeals,

which granted his application seeking permission to pursue an out-of-time appeal.

      The Court directs the Clerk of the Court to move the records filed in

appellate cause number 01-10-00465-CR into this appellate cause number 01-14-

00020-CR, and orders that the appeal proceed under appellate cause number 01-

14-00020-CR.



Judge's signature: /s/ Jane Bland
                    Acting individually

                   Panel consists of Chief Justice Radack and Justices Bland and
                   Huddle.


Date: December 16, 2014




                                          2